DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanical power take of member in claim 10 and end drive system/mechanism in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case the corresponding structure is a rotary driven output shaft of the hydraulic drive, per page 17 line 18-19 of the specification. This describes a hydraulic motor. The end drive system/mechanism is described as another hydraulic motor arranged to drive the support 12 along the guide rail 202, thereby controlling the movement of the truss beam 10 in the direction B per page 38 line 5-8 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 10-19 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-20 of U.S. Patent No. U.S. Patent No. 10,753,690 in view of Ice (US Patent 3,703, 905). 
Regarding claim 10, claim 10 of US Patent No. 10,753,690 which discloses a cleaning apparatus for cleaning a cooling tube array of a heat exchanger, comprising: a truss beam supported to be movable in a first direction, which direction is perpendicular to a longitudinal direction of the truss beam (per Col. 21, line 35-39), a nozzle carriage movably held on the truss beam, the nozzle carriage being movable along a nozzle carriage path in the longitudinal direction of the truss beam (per Col. 21, line 40-42), a nozzle manifold having a plurality of cleaning nozzles that are mounted to the nozzle carriage (per Col. 21, line 43-44), a water intake coupled to the nozzle manifold (per Col. 21, line 45), and a hydraulic drive including a water inlet and a mechanical power take-off member, wherein the mechanical power take-off member is operably coupled to the nozzle carriage for moving the nozzle carriage along the nozzle carriage path, the water inlet being coupled to the water intake (per Col. 21, line 46-52), 
However the claims of US Patent No. 10,753,690 do not disclose an end drive system/mechanism and an electronic control system configured to automatically control movements of the truss beam in said first direction.
Ice discloses a heat exchanger cleaning system (heat exchanger cleaning system 10) with a truss beam (at boom 16) with an end drive system/mechanism ( boom pivoting mechanism 44 has a hydraulic motor  50) and an electronic control system configured to automatically control movements of the truss beam in said first direction ( the booms 16 are controlled the pivoting mechanism 44 to control the position of the boom 16 per Col. 3 line 40-52 and  the control of the cleaning head 18 may be automatically controlled  per Col. 4, line 4-14, further automating a manual activity has been held to be within the level of skill of one of ordinary skill in the art, See MPEP 2144.04 III.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the truss of claim 10 US Patent No. 10,753,690 to include the end adjustment mechanism of Ice  and to have it automatically controlled as automatic control is within the level of skill of one of ordinary skill in the art. Doing so would allow for a cleaning head to be moved rotatably around the heat exchange tubes for cleaning and would allow a cleaning head for spraying water to be moved  and oriented in any desired direction as recognized by Ice (per Col. 1, line 37-51). 
Regarding claim 11, the claims US Patent No. 10,753,690 as modified disclose the claim limitations of claim 10 above and claim 11 of US Patent No. 10,753,690 discloses the claim limitations of claim 11 of the instant application. Claim 1 of US Patent No. 10,753,690 similarly discloses the additional limitations of claim 11 of the instant application.
	Regarding claim 12, the claims US Patent No. 10,753,690 as modified disclose the claim limitations of claim 10 above and claim 12 of US Patent No. 10,753,690 discloses the claim limitations of claim 12 of the instant application.
	Regarding claim 13, the claims US Patent No. 10,753,690 as modified disclose the claim limitations of claim 10 above and claim 13 of US Patent No. 10,753,690 discloses the claim limitations of claim 13 of the instant application.
	Regarding claim 14, the claims US Patent No. 10,753,690 as modified disclose the claim limitations of claim 13 above and claim 14 of US Patent No. 10,753,690 discloses the claim limitations of claim 14 of the instant application.
	Regarding claim 15, the claims US Patent No. 10,753,690 as modified disclose the claim limitations of claim 14 above and claim 15 of US Patent No. 10,753,690 discloses the claim limitations of claim 15 of the instant application.
	Regarding claim 16, the claims US Patent No. 10,753,690 as modified disclose the claim limitations of claim 10 above and claim 16 of US Patent No. 10,753,690 discloses the claim limitations of claim 16 of the instant application.
	Regarding claim 17, the claims US Patent No. 10,753,690 as modified disclose the claim limitations of claim 10 above and claim 17 of US Patent No. 10,753,690 discloses the claim limitations of claim 17 of the instant application.
	Regarding claim 18, the claims US Patent No. 10,753,690 as modified disclose the claim limitations of claim 13 above and claim 18 of US Patent No. 10,753,690 discloses the claim limitations of claim 18 of the instant application.
	Regarding claim 19, the claims US Patent No. 10,753,690 as modified disclose the claim limitations of claim 10 above and claim 19 of US Patent No. 10,753,690 discloses the claim limitations of claim 19 of the instant application.
Regarding claim 21, the claims US Patent No. 10,753,690 as modified disclose the claim limitations of claim 10 above and Ice further discloses the end drive system/mechanism includes a hydraulic motor (50) connected to the hydraulic drive via a hydraulic circuit (which is connected to the hydraulic system of the cleaning system).
Regarding claim 22, the claims US Patent No. 10,753,690 as modified disclose the claim limitations of claim  21 above and claim 13 and 14 of US Patent No. 10,753,690 discloses the claim limitations of claim 22 of the instant application.
Regarding claim 23, the claims US Patent No. 10,753,690 as modified disclose the claim limitations of claim 10 above and Ice discloses the hydraulic drive ( the hydraulic motors 74 and 60) is mounted on a support (arm 54) that is movable together with the truss beam (per line 55-66).
Regarding claim 24, the claims US Patent No. 10,753,690 as modified disclose the claim limitations of claim 10 above and claim 20 of US Patent No. 10,753,690 discloses the claim limitations of claim 24 of the instant application.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. U.S. Patent No. 10,753,690 in view of Ice (US Patent 3,703, 905). 
Regarding claim 1, the claims US Patent No. 10,753,690 as modified disclose the claim limitations of claim 10 above and claim 11 of US Patent No. 10,753,690 discloses the claim limitations of claim 11 of the instant application. Claim 1 of US Patent No. 10,753,690 similarly discloses the additional limitations of claim 11 of the instant application.
Regarding claim 2, the claims US Patent No. 10,753,690 as modified disclose the claim limitations of claim 1 above and claim 2 of US Patent No. 10,753,690 discloses the claim limitations of claim 2 of the instant application. 
Regarding claim 3, the claims US Patent No. 10,753,690 as modified disclose the claim limitations of claim 1 above and claim 3 of US Patent No. 10,753,690 discloses the claim limitations of claim 3 of the instant application. 
Regarding claim 4, the claims US Patent No. 10,753,690 as modified disclose the claim limitations of claim 1 above and claim 4 of US Patent No. 10,753,690 discloses the claim limitations of claim 4 of the instant application. 
Regarding claim 5, the claims US Patent No. 10,753,690 as modified disclose the claim limitations of claim 1 above and claim 5 of US Patent No. 10,753,690 discloses the claim limitations of claim 5 of the instant application. 
Regarding claim 6, the claims US Patent No. 10,753,690 as modified disclose the claim limitations of claim 1 above and claim 6 of US Patent No. 10,753,690 discloses the claim limitations of claim 6 of the instant application. 
Regarding claim 7, the claims US Patent No. 10,753,690 as modified disclose the claim limitations of claim 1 above and claim 7 of US Patent No. 10,753,690 discloses the claim limitations of claim 7 of the instant application. 
Regarding claim 8, the claims US Patent No. 10,753,690 as modified disclose the claim limitations of claim 1 above and claim 8 of US Patent No. 10,753,690 discloses the claim limitations of claim 8 of the instant application. 
Regarding claim 9, the claims US Patent No. 10,753,690 as modified disclose the claim limitations of claim 10 above and claim 9 of US Patent No. 10,753,690 discloses the claim limitations of claim 9 of the instant application. 
Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citino (US 5437296 A),  Boisture et al. (US 5018544 A) and Manis (US 4509544 A) disclose adjustable cleaning apparatuses for cleaning heat exchanger tubes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/
Examiner, Art Unit 3763           

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763